Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on July 28, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 19, 20, 24, and 26–30 are now amended.
Claims 1, 5–9, 19–30, and 32 are pending in the application. 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection, set forth herein, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since the new grounds of rejection are for all pending claims, the Applicant’s request for a notice of allowance (Response 14) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	LEE AND JONES TEACH CLAIMS 1, 5–9, 19–23, 25, 29, 30, AND 32.
Claims 1, 5–9, 19–23, 25, 29, 30, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346975 A1 (“Lee”) in view of U.S. Patent Application Publication No. 2016/0103573 A1 (“Jones”).1
Claim 1
Lee teaches:
A method comprising:
“FIG. 16 is a flow chart illustrating a method for moving a plurality of display items.” Lee ¶ 327. FIGS. 7–13 illustrate variations of the method in practice. Aspects of each will be discussed as part of the rejection, with a focus on FIGS. 9A–9D. 
displaying a plurality of tabs in a tab bar of a browser application
“First, the display apparatus 100 displays the plurality of display items corresponding to the plurality of content items in one region of the display (S1600).” Lee ¶ 328. Specifically, FIG. 9A illustrates “that display items are displayed as the pre-established video 1200 in the first region of the lower end of the display 110 and displayed as thumbnail images 620, 630, 1240, 650, 660, and 670 in the remaining region other than the first region.” Lee ¶ 214. Note that the “one region” mentioned in S1600 corresponds to the “lower end of the display” in FIG. 9A, both of which correspond to the claimed tab bar.
Lee does not explicitly say that the content items “correspond to webpages that are currently open,” although Lee’s known device is pre-configured with a “web browser module 175” capable of downloading and presenting web pages. See Lee ¶ 123.
the plurality of tabs including an active tab that has a first width, 
“Further, the display apparatus 100 displays the first display item located in the first region among the plurality of display items using the first display scheme,” Lee ¶ 328, which “may be a scheme for displaying a thumbnail image corresponding to the first display item.” Lee ¶ 329.
wherein the plurality of tabs includes a first non-active tab 
Meanwhile, the display apparatus 100 “displays the remaining display items other than the first display items located in the first region among the plurality of display items using the second display scheme,” Lee ¶ 328.
on a first side of the active tab between the active tab and a first edge of the tab bar, 
As shown in FIG. 9A, display apparatus 100 presents multiple remaining display items, i.e., any single one of items 650–670, on the right side of the pre-established video item 1200, between item 1200 and the right edge of the lower region. Lee FIG. 9A; see also Lee FIG. 7A (illustrating the same with respect to the active item 300 and one or more inactive items 350–390).
and wherein the first non-active tab has a respective width that is different from the first width;
“[T]he second display scheme may be a scheme for displaying the remaining display items in a block form having a width narrower than that of the thumbnail image.” Lee ¶¶ 328–329.
detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar;
Next, “display apparatus 100 determines whether [a] user interaction for moving a display item is sensed (S1620).” Lee ¶ 330.
and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction by: moving the active tab and the first non-active tab towards the first edge;
In response to sensing the user interaction for moving a display item, the first display item is moved to one side corresponding to the user interaction. Lee ¶ 330. Furthermore, the display apparatus moves the whole plurality of display items—including both display items 1200 and each one of 650, 660, or 670—in the direction of the user interaction. Lee ¶ 230 and FIG. 9B.
and displaying a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, wherein the second non-active tab was hidden prior to moving the active tab and the first non-active tab towards the first edge. 
“Further, because the plurality of display items move from left to right . . . a thumbnail image 610-2 of the ‘beastman’ displayed at the left end of the display 110 is gradually displayed.” Lee ¶ 238 (referring to the transition between FIGS. 9B–9C).
As the figures illustrate, display apparatus 100 presents “beastman 610” on the left side of pre-established video 1200/1300, between pre-established video 1200/1300 and the left edge of the lower region. Lee FIG. 9B. Beastman 610 was not displayed prior to the user interaction. Lee FIG. 9A.
Again, Lee does not explicitly say that its content items “correspond to webpages that are currently open,” although Lee’s known device is pre-configured with a “web browser module 175” capable of downloading and presenting web pages. See Lee ¶ 123. 
Jones, however, teaches:
A method comprising: 
“FIG. 4 is a flow diagram illustrating one embodiment for a method 400 of adjusting tabs provided by a GUI.” Jones ¶ 47.
displaying a plurality of tabs in a tab bar of a browser application, 
“Referring to FIG. 4, the method 400 starts at block 405 with the computing system providing a GUI having a menu bar including a plurality of tabs.” Jones ¶ 48.
the plurality of tabs corresponding to respective webpages currently open in the browser application,
“Each tab may provide for a logical grouping of data and/or other user interface elements. For example, a browser application may provide a GUI 103 with multiple tabs, each tab presenting a different webpage.” Jones ¶ 24.
the plurality of tabs including an active tab that has a first width, 
“The plurality of tabs may include a tab which is selected by a user.” Jones ¶ 48. As shown in FIG. 3A, the selected (active) tab 315 is displayed at a particular width. 
wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
Still referring to FIG. 3A, the GUI 300 further includes at least a first non-selected tab 310 on the left side of the active tab 315, between the left edge of the tab bar (first portion 300) and the leftmost edge of the GUI 300. See Jones ¶ 43 and FIG. 3A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the content corresponding to Lee’s display items/thumbnails with the web page content that corresponds to Jones’s tabs. The rationale to support this conclusion “is that the substitution of one known element for another [that] yields predictable results to one of ordinary skill in the art” is prima facie obvious. MPEP § 2143 (subsection (I.)(B.)) and KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416–17 (2007). Pursuant to the guidance at MPEP § 2143 (subsection (I.)(B.)) for concluding obviousness under this rationale, a preponderance of the evidence supports the following findings of fact for the following reasons:
(1) The prior art, Lee, contained a method which differed from the claimed device by the substitution of multimedia content with web content. The evidence for this finding was set forth in the claim mappings above, which cite respective paragraphs from Lee for each of the claimed method steps.
(2) The substituted web content and its function was known in both Lee and in Jones: Lee generally taught the concept of downloading web content with an electronic device at paragraph 123, while Jones particularly described “a GUI 103 with multiple tabs, each tab presenting a different webpage.” Jones ¶ 24.
(3) One of ordinary skill in the art could have substituted the known multimedia content for the known web page content, and the results of the substitution—that each tab would correspond to a web page rather than multimedia content—would have been predictable. Such a result was predictable because the substitution involves no more than a substitution of one kind of non-functional content (multimedia) for another (web pages). In other words, the substitution does not involve any change in structure or function, merely the nature of the data that the prior art was already capable of processing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the content corresponding to Lee’s display items/thumbnails with the web page content that corresponds to Jones’s tabs.
Claim 5
Lee and Jones teach the method of claim 1, 
wherein the request to scroll the plurality of tabs in the first direction includes an input indicating lateral movement in the first direction. 
“When the user interaction of dragging on the touch pad 210 of the control apparatus 200 from left to right is sensed, the display 110 may display a process of moving all of the display items to move from left to right.” Lee ¶ 230. 
“Alternatively, when the control apparatus 200 includes 4-way buttons, the user interaction may be pressing one of the 4-way buttons. Further, when the control apparatus 200 is a pointing remote controller, the user interaction may also be inclining the pointing remote controller in one direction.” Lee ¶ 330.
Claim 6
Lee and Jones teach the method of claim 5, 
wherein the input indicates lateral movement across a touch-sensitive surface. 
“When the user interaction of dragging on the touch pad 210 of the control apparatus 200 from left to right is sensed, the display 110 may display a process of moving all of the display items to move from left to right.” Lee ¶ 230; see also Lee ¶ 138.
Claim 7
Lee and Jones teach the method of claim 6, 
wherein the touch-sensitive surface corresponds to a trackpad surface. 
“When the control apparatus 200 is implemented as a remote controller, the control apparatus 200 may include a touch pad. In this case, the display apparatus 100 may be controlled by a touch input which is input through the touch pad.” Lee ¶ 76.
Claim 8
Lee and Jones teach the method of claim 5, 
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement. 
“Further, the display apparatus 100 may control a moving speed of the plurality of displayed display items to be changed depending on the sensed input, for example, a speed of the drag sensed on the touch pad 210.” Lee ¶ 139. Since speed is the measure of distance over time, Lee at least teaches that the amount of distance the display items move over a given amount of time is proportional to the speed of the drag sensed on the touch pad 210.
Claim 9
Lee and Jones teach the method of claim 5, 
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a distance associated with the lateral movement. 
There are three independent rationales for Lee teaching claim 9, each of which stand on their own as a basis for the rejection. 
First, in addition to the plurality of displayed items moving in the same direction as the dragging input 205 (see rejections of claims 1 and 5, supra), Lee further teaches that “when the user interaction for moving the plurality of display items is continuously input, the display apparatus 100 may display the plurality of display items so that the plurality of display items move as though connected seamlessly, like a cylindrical shape.” Lee ¶ 249.
The second rationale concerns the 4-way button 220 embodiment, which independently teaches this limitation as well. In this embodiment, each successive button-press in a given direction scrolls the plurality of content items by the same unit of scrolling. See Lee ¶¶ 77 and 112.
Finally, a third rationale of Lee teaching claim 9 is similar to that of claim 8: since “the display apparatus 100 may control a moving speed of the plurality of displayed display items to be changed depending on the sensed input,” and since speed is the measure of distance over time, Lee at least teaches that the amount of distance the display items move over a given amount of time is proportional to the distance covered by the drag sensed on the touch pad 210 over the same period of time.
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation and memory implementation of the computer-implemented method of claim 1, and are therefore rejected according to the same findings and rationale as set forth above for claim 1, particularly with support from Lee’s disclosure of a system embodiment with the same hardware components capable of carrying out the same functionality as claim 19, and a computer readable medium for storing the same instructions as claim 20. See Lee ¶¶ 106, 129–134, and 344.
Claim 21
Lee and Jones teach the method of claim 1, 
wherein moving the first non-active tab towards the first edge includes decreasing the respective width associated with the first non-active tab by a first amount. 
“Further, because the plurality of display items move from left to right, a thumbnail image 670-2 of the ‘Doctor’ which is displayed at the right end of the display 110 gradually disappears.” Lee ¶ 238 (referring to the transition from FIG. 9A to 9C).
Claim 22
Lee and Jones teach the method of claim 21, 
wherein decreasing the respective width associated with the first non-active tab includes ceasing to display at least a portion of the first non-active tab. 
“Further, because the plurality of display items move from left to right, a thumbnail image 670-2 of the ‘Doctor’ which is displayed at the right end of the display 110 gradually disappears.” Lee ¶ 238 (referring to the transition from FIG. 9A to 9C).
Claim 23
Lee and Jones teach the method of claim 22, 
wherein ceasing to display at least the portion of the first non-active tab includes hiding at least the portion of the first non-active tab off the first edge. 
“Further, because the plurality of display items move from left to right, a thumbnail image 670-2 of the ‘Doctor’ which is displayed at the right end of the display 110 gradually disappears.” Lee ¶ 238 (referring to the transition from FIG. 9A to 9C). As shown in the figures (e.g., FIG. 9B), this means hiding the “doctor 670” item off the right edge of the lower region.
Claim 25
Lee and Jones teach the method of claim 21, 
wherein decreasing the respective width associated with the first non-active tab is based on a distance between the first non-active tab and the active tab. 
As shown in FIGS. 9A and 9B, while “thumbnail image 670-2 of the ‘Doctor’ which is displayed at the right end of the display 110 gradually disappears,” Lee ¶ 238, the “Turbo” item 650 does not gradually disappear because it is immediately adjacent to the pre-established video item 1200/1300, in contrast to the Doctor item 670 being at the right edge, which is much further from the pre-established video item 1200/1300.
Claim 29
Lee and Jones teach the method of claim 1, 
wherein the plurality of tabs includes a third non-active tab on the second side of the active tab between the active tab and the second edge of the tab bar, 
As the figures illustrate, display apparatus 100 presents one or more third items, e.g., any one of items 620, 630, or 1240, between pre-established video 1200/1300 and the left edge of the lower region.
wherein the second edge is different from the first edge, 
The left edge is indeed a different edge than the right edge.
wherein the third non-active tab is associated with a respective width that is different from the first width, 
Much like the items to the right of sky 1200, the items to the left of sky 1200 are also displayed in the second display scheme, which “may be a scheme for displaying the remaining display items in a block form having a width narrower than that of the thumbnail image.” Lee ¶¶ 328–329; see also Lee FIG. 9A.
and wherein scrolling the plurality of tabs in the first direction includes moving the third non-active tab towards the first edge. 
In response to sensing the user interaction for moving a display item, the first display item is moved to one side corresponding to the user interaction. Lee ¶ 330. Furthermore, the display apparatus moves the whole plurality of display items—including both display items 1200 and each one of 650, 660, or 670—in the direction of the user interaction. Lee ¶ 230 and FIG. 9B.
Claim 30
Lee, as combined with Jones, teaches the method of claim 29, 
wherein moving the third non-active tab towards the first edge includes increasing the respective width associated with the third non-active tab. 
As part of the “process of moving all of the display items to move from left to right,” Lee ¶ 230, “[t]he width of the thumbnail image 1240 of the ‘shining’ located at the left of the pre-established video 1300 of the ‘sky’ is widened.” Lee ¶ 231 (referring to FIG. 9B).
Claim 32
Lee, as combined with Jones, teaches the method of claim 1, 
wherein moving the active tab towards the first edge includes ceasing to display at least a portion of the active tab. 
As part of the “process of moving all of the display items to move from left to right,” Lee ¶ 230, “the width pre-established video 1300 of the highlighted ‘sky’ narrows as it moves from left to right by the user interaction.” Lee ¶ 231.
II.	JONES AND LEE TEACH AT LEAST CLAIMS 1, 19–22, AND 24–28.
Claims 1, 19–22, and 24–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Lee.
Claim 1
Jones teaches:
A method comprising: 
“FIG. 4 is a flow diagram illustrating one embodiment for a method 400 of adjusting tabs provided by a GUI.” Jones ¶ 47.
displaying a plurality of tabs in a tab bar of a browser application, 
“Referring to FIG. 4, the method 400 starts at block 405 with the computing system providing a GUI having a menu bar including a plurality of tabs.” Jones ¶ 48.
the plurality of tabs corresponding to respective webpages currently open in the browser application,
“Each tab may provide for a logical grouping of data and/or other user interface elements. For example, a browser application may provide a GUI 103 with multiple tabs, each tab presenting a different webpage.” Jones ¶ 24.
the plurality of tabs including an active tab that has a first width, 
“The plurality of tabs may include a tab which is selected by a user.” Jones ¶ 48. As shown in FIG. 3A, the selected (active) tab 315 is displayed at a particular width. 
wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
Still referring to FIG. 3A, the GUI 300 further includes at least a first non-selected tab 310 on the left side of the active tab 315, between the left edge of the tab bar (first portion 300) and the leftmost edge of the GUI 300. See Jones ¶ 43 and FIG. 3A.
and wherein the first non-active tab has a respective width 
In this case, tab 310 is displayed at the width shown in FIG. 3A.
detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar; 
“At block 410, user input identifying an activation of a menu adjustment element (e.g., handle 325 in FIG. 3A) is received.” Jones ¶ 48.
and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction, by: moving the active tab and the first non-active tab towards the first edge, and displaying a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 310 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 310 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 310 closing the gap between itself and its left adjacent tab 305, despite tab 305 remaining stationary. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2B, with both analogous inactive tab 210 and active tab 215 moving toward the left edge.
Thus, the only differences between Jones and the claimed invention are (1) the aesthetic choice of the non-active tab having a respective width “that is different from the first width,” and (2) revealing new, non-active tabs that were previously hidden off-screen prior to scrolling the tabs in the first direction.
Lee, however, teaches:
A method comprising:
“FIG. 16 is a flow chart illustrating a method for moving a plurality of display items.” Lee ¶ 327. FIGS. 7–13 illustrate variations of the method in practice. Aspects of each will be discussed as part of the rejection, with a focus on FIGS. 9A–9D. 
displaying a plurality of tabs in a tab bar of a browser application, 
“First, the display apparatus 100 displays the plurality of display items corresponding to the plurality of content items in one region of the display (S1600).” Lee ¶ 328. Specifically, FIG. 9A illustrates “that display items are displayed as the pre-established video 1200 in the first region of the lower end of the display 110 and displayed as thumbnail images 620, 630, 1240, 650, 660, and 670 in the remaining region other than the first region.” Lee ¶ 214. Note that the “one region” mentioned in S1600 corresponds to the “lower end of the display” in FIG. 9A, both of which correspond to the claimed tab bar.
Lee does not explicitly say that the content items “correspond to webpages that are currently open,” although Lee’s known device is pre-configured with a “web browser module 175” capable of downloading and presenting web pages. See Lee ¶ 123.
the plurality of tabs including an active tab that has a first width, 
“Further, the display apparatus 100 displays the first display item located in the first region among the plurality of display items using the first display scheme,” Lee ¶ 328, which “may be a scheme for displaying a thumbnail image corresponding to the first display item.” Lee ¶ 329.
wherein the plurality of tabs includes a first non-active tab 
Meanwhile, the display apparatus 100 “displays the remaining display items other than the first display items located in the first region among the plurality of display items using the second display scheme,” Lee ¶ 328.
on a first side of the active tab between the active tab and a first edge of the tab bar, 
As shown in FIG. 9A, display apparatus 100 presents multiple remaining display items, i.e., any single one of items 650–670, on the right side of the pre-established video item 1200, between item 1200 and the right edge of the lower region. Lee FIG. 9A; see also Lee FIG. 7A (illustrating the same with respect to the active item 300 and one or more inactive items 350–390).
and wherein the first non-active tab has a respective width that is different from the first width;
“[T]he second display scheme may be a scheme for displaying the remaining display items in a block form having a width narrower than that of the thumbnail image.” Lee ¶¶ 328–329.
detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar;
Next, “display apparatus 100 determines whether [a] user interaction for moving a display item is sensed (S1620).” Lee ¶ 330.
and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction by: moving the active tab and the first non-active tab towards the first edge;
In response to sensing the user interaction for moving a display item, the first display item is moved to one side corresponding to the user interaction. Lee ¶ 330. Furthermore, the display apparatus moves the whole plurality of display items—including both display items 1200 and each one of 650, 660, or 670—in the direction of the user interaction. Lee ¶ 230 and FIG. 9B.
and displaying a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, wherein the second non-active tab was hidden prior to moving the active tab and the first non-active tab towards the first edge. 
“Further, because the plurality of display items move from left to right . . . a thumbnail image 610-2 of the ‘beastman’ displayed at the left end of the display 110 is gradually displayed.” Lee ¶ 238 (referring to the transition between FIGS. 9B–9C).
As the figures illustrate, display apparatus 100 presents “beastman 610” on the left side of pre-established video 1200/1300, between pre-established video 1200/1300 and the left edge of the lower region. Lee FIG. 9B. Beastman 610 was not displayed prior to the user interaction. Lee FIG. 9A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the number of tabs Jones was capable of displaying with Lee’s techniques of displaying non-active items (such as Jones’s inactive tabs) narrower than the ones that are active, and/or scrolling new items onto the screen in favor of old items responsive to a scroll request. One would have been motivated to improve Jones with Lee at the time of the claimed invention, because “a need exist[ed] for a method to enable a user to easily use and manage content, services, or the like which are provided from a display apparatus with a simple operation,” which was exacerbated “as the quantity of content which may be used in the display apparatus has increased.” Lee ¶ 6.
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation and memory implementation of the computer-implemented method of claim 1, and are therefore rejected according to the same findings and rationale as set forth above for claim 1.
Claim 21
Jones and Lee teach the method of claim 1, 
wherein moving the first non-active tab towards the first edge includes decreasing the respective width associated with the first non-active tab by a first amount.
“The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. Specifically, as shown in FIG. 3B, the size of tab 310 is reduced to fit the tabs within the new size of first portion 330. See Jones ¶ 27.
Claim 22
Jones and Lee teach the method of claim 21, 
wherein decreasing the respective width associated with the first non-active tab includes ceasing to display at least a portion of the first non-active tab.
FIG. 3B discloses that, as part of decreasing the width of tab 310, the GUI 300 also ceases to display the text of tab 310.
Claim 24
Jones and Lee teach the method of claim 22, wherein
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44.
and wherein ceasing to display at least the portion of the first non-active tab includes sliding at least the portion of the first non-active tab under the second non-active tab.
“In one embodiment, when the size of the first portion of the GUI 103 is adjusted . . . the position of tabs may be adjusted such that the tabs overlap.” Jones ¶ 27.
Claim 26
Jones and Lee teach the method of claim 21, 
wherein the plurality of tabs includes a third non-active tab between the first edge and the first non-active tab,  wherein the third non-active tab is associated with a respective width, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44. The figures explicitly disclose that tab 305 is associated with some respective width, irrespective of whether Jones further describes that width in its specification.
Jones appears not to explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge. The Examiner respectfully submits that this lack of disclosure is merely happenstance of the examples that Jones provides, because Jones explicitly discloses that all tabs except the leftmost tab move along with the moving operation. In other words, if Jones provided another example in which tab 320 was the active tab—since, after all, any tab selected by the user is the active tab, see Jones ¶ 48—then the claimed first and second non-active tabs would have corresponded to tabs 310 and 315, both of which move towards the left edge in FIGS. 3A and 3B.
Lee, however, does provide such an example. Specifically, Lee teaches that there are multiple items analogous to the first and third non-active tabs (e.g., items 650–670 in FIG. 9A), and that scrolling the plurality of tabs in the first direction includes moving the third non-active tab towards the first edge, because the whole plurality of tabs indeed scrolls in that direction. Lee ¶ 230 and FIG. 9B.
Claim 27
Jones, as combined with Lee, teaches the method of claim 26, wherein moving the third non-active tab towards the first edge includes 
decreasing the respective width associated with the third non-active tab by a second amount that is different from the first amount. 
While moving the tabs, GUI 350 also decreases the widths of tabs 305 and 310, but by different amounts. See Jones FIG. 3B.
Claim 28
Jones, as combined with Lee, teaches the method of claim 27, 
wherein the first non-active tab is a first distance from the active tab, 
Tab 310 is adjacent to the active tab 315. Jones FIGs. 3A–3B.
wherein the third non-active tab is a second distance from the active tab different from the first distance, 
Tab 305 is further from the active tab 315 than tab 310, because tab 305 is separated from active tab 315 by tab 310. Jones FIGs. 3A–3B.
and wherein: when the first distance is larger than the second distance, the first amount is smaller than the second amount; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, claim 28 is a method claim, the step of “the first amount [being] smaller than the second amount” is contingent upon “when the first distance is larger than the second distance,” and the condition precedent of the first distance being larger than the second distance is unmet (i.e., there is no separate step in claim 28 that requires the first distance to be larger than the second distance). Therefore, accordingly, “the Examiner [does] not need to present obviousness of the method steps of [this claim] that are not required to be performed under a broadest reasonable interpretation of the claim.” MPEP § 2111.04(II.) (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-7847 (April 28, 2016) (precedential)).
and when the first distance is smaller than the second distance, the first amount is larger than the second amount.
As shown in FIG. 3B, the first distance (the distance from tab 315 to tab 310) is smaller than the second distance (the distance from tab 315 to 305), and likewise, the amount that tab 310’s width decreases is greater than the amount that tab 305’s width decreases. Compare Jones FIG. 3A with FIG. 3B.
CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office previously cited both Lee and Jones in the Notice of References Cited (PTO-892) attached to the first action on the merits dated August 4, 2021. Therefore, a duplicate record will not be furnished herewith.